MEMORANDUM **
K-Swiss Inc. (K-Swiss) appeals the district court’s holding that the district court lacks personal jurisdiction over GTFM, Inc. (GTFM). We reverse and remand for jurisdictional discovery.
In response to GTFM’s motion to set aside the default judgment, K-Swiss requested the opportunity to conduct jurisdictional discovery. The district court did not explicitly rule on K-Swiss’s request. Instead, it simply granted GTFM’s motion, holding that it lacked personal jurisdiction over GTFM.
“We review de novo the district court’s determination that it does not have personal jurisdiction over” the defendant. Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir.2006). Where, as here, “the district court only implicitly denie[s] the request to authorize discovery,” we review the district court’s failure to allow discovery de novo. Cal. Dep’t of Soc. Servs. v. Leavitt, 523 F.3d 1025, 1031 & n. 9 (9th Cir.2008). Because the district court did not make any factual findings in support of its conclusion that it lacks personal jurisdiction over GTFM, we examine the record de novo. Cf. Rano v. Sipa Press, Inc., 987 F.2d 580, 587 (9th Cir.1993).
K-Swiss has had no opportunity to conduct jurisdictional discovery. Based on the record before this court, we conclude that “pertinent facts bearing on the question of jurisdiction are in dispute.” See Am. W. Airlines, Inc. v. GPA Group, Ltd., 877 F.2d 793, 801 (9th Cir.1989). We further conclude that the record was not “sufficiently developed for the district court to rule on all ... issues pertaining to jurisdiction.” Cf. Pebble Beach, 453 F.3d at 1160. We therefore direct the district court to allow K-Swiss to conduct appropriate jurisdictional discovery. We reverse and remand for further proceedings consistent with this memorandum.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.